DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 106 is objected to because of the following informalities:
Claim 106 is stated to be dependent on claim 123. There is no claim 123 in the current claim set. Examiner believes this claim is either dependent on claim 104 or 105
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, 41, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, 41, and 48 recite the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the claim states that the heat energy signal generator has first and second outputs and one of the first and second outputs of the heat energy signal generator is a ground potential. It is unclear to examiner as to what is meant by the one of the outputs being a “ground 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 103 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 103 states that the medical thermal apparatus is to be used for the treatment of emphysema or COPD. It is already stated earlier in claim 91 (of which claim 103 is dependent on) that the medical apparatus is to be used for the treatment of emphysema or COPD. From this, claim 103 does not further limit claim 91. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 21, 24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent No. 5503150) in view of Turnquist (U.S. Patent Application Publication No. 20110054431).
Regarding claim 1, Evans teaches a medical thermal ablation apparatus useful for treatment of emphysema or COPD (Abstract, Col. 3, lines 36-54; it is well known that use of microwaves can be used for the treatment of emphysema or COPD. Lichtenstein 8444635 is included strictly as an evidentiary reference for this teaching (see abstract)), the apparatus comprising: a plurality of electromagnetic signal applicators (Fig. 1, 1A, 1B, element 102), the plurality of electromagnetic signal applicators adapted to deliver electromagnetic energy to lung tissues for differential heating of diseased and healthier portions of the lung tissues (Abstract, Col. 3, lines 36-54; as noted above, see Lichtenstein 8444635), the plurality of electromagnetic signal applicators comprising a first set of two or more first electromagnetic signal applicators positionable on one side of a body to be treated and at a second set of at least one second electromagnetic signal applicators positionable on a second side of the body to be treated opposed to the first side such that the body is between the first and second electromagnetic signal applicators (Fig. 1, 1A, 1B, element 102); a heating energy signal generator (Fig. 1, element 118).
Evans further teaches being able to select any number of antennas to provide treatment (Col. 4, lines 4-33).
Evans does not teach a selector circuit connected to receive an output signal from the heating energy signal generator and operative to selectively apply the output signal between a selected one or 
Turnquist, in a similar field of endeavor, teaches a selector circuit connected to receive an output signal from the heating energy signal generator and operative to selectively apply the output signal between a selected one or more of the first electromagnetic signal applicators and a selected one or more of the second electromagnetic signal applicators and to switch from applying the output signal between the currently selected first and second electromagnetic signal applicators to between a different selected combination of one or more of the first electromagnetic signal applicators and one or more of the second electromagnetic signal applicators at spaced apart times ([0053], [0061], element 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans to include a selector circuit connected to receive an output signal from the heating energy signal generator and operative to selectively apply the output signal between a selected one or more of the first electromagnetic signal applicators and a selected one or more of the second electromagnetic signal applicators and to switch from applying the output signal between the currently selected first and second electromagnetic signal applicators to between a different selected combination of one or more of the first electromagnetic signal applicators and one or more of the second electromagnetic signal applicators at spaced apart times as taught by Turnquist in order to allow the user to activate different signal applicators to allow for more efficient treatment of the tissue.
Regarding claim 2, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.

Regarding claim 8, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans teaches outputting multiple amplitudes and phases to different antenna as necessary (i.e. a first and second outut) (Col. 5, lines 15-48).
Evans and Turnquist do not explicitly teach one of the first and second outputs of the heat energy signal generator is a ground potential.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include one output of the energy signal generator to be a ground potential and to incorporate it into the system of Evans since there are a finite number of identified, predictable potential solutions and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. 
Regarding claim 9, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans further teaches wherein the heating energy signal generator comprises a radiofrequency (RF) signal generator (Fig. 1, element 118).
Regarding claim 21, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans further teaches wherein the electrodes of at least one of the first and second sets of electromagnetic signal applicators are arranged in a two-dimensional array (Fig. 1A, element 102).
Regarding claim 24, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.

Regarding claim 39, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans further teaches wherein the apparatus comprises a source of a fluid connected to supply the fluid to outlets at the electrodes (Col. 3, lines 55-63; for fluid to circulate, there must be some sort of fluid source).
Claim 1 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (U.S. Patent No. 6330479) in view of Turnquist.
Regarding claim 1, Stauffer teaches a medical thermal ablation apparatus useful for treatment of emphysema or COPD (Abstract; Lichtenstein 8444635 teaches using microwave radiation to treat emphysema. See above rejection), the apparatus comprising: a plurality of electromagnetic signal applicators (Col. 4, lines 3-45; Fig. 1, 3, 5, 8, elements 10, 14, 15), the plurality of electromagnetic signal applicators adapted to deliver electromagnetic energy to lung tissues for differential heating of diseased and healthier portions of the lung tissues (Abstract; Lichtenstein 8444635 teaches using microwave radiation to treat emphysema. See above rejection), the plurality of electromagnetic signal applicators comprising a first set of two or more first electromagnetic signal applicators positionable on one side of a body to be treated and at a second set of at least one second electromagnetic signal applicators positionable on a second side of the body to be treated opposed to the first side such that the body is between the first and second electromagnetic signal applicators (Col. 4, lines 3-45; Fig. 1, 3, 5, 8, elements 10, 14, 15); and a heating energy signal generator (Fig. 5, element 71).

Turnquist, in a similar field of endeavor, teaches a selector circuit connected to receive an output signal from the heating energy signal generator and operative to selectively apply the output signal between a selected one or more of the first electromagnetic signal applicators and a selected one or more of the second electromagnetic signal applicators and to switch from applying the output signal between the currently selected first and second electromagnetic signal applicators to between a different selected combination of one or more of the first electromagnetic signal applicators and one or more of the second electromagnetic signal applicators at spaced apart times ([0053], [0061], element 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stauffer to include a selector circuit connected to receive an output signal from the heating energy signal generator and operative to selectively apply the output signal between a selected one or more of the first electromagnetic signal applicators and a selected one or more of the second electromagnetic signal applicators and to switch from applying the output signal between the currently selected first and second electromagnetic signal applicators to between a different selected combination of one or more of the first electromagnetic signal applicators and one or more of the second electromagnetic signal applicators at spaced apart times as taught by Turnquist in 
Regarding claim 49, the combination of Stauffer and Turnquist teaches all the elements of the claimed invention as stated above.
Stauffer further teaches bias means for biasing one or more of the electromagnetic signal applicators toward the body wherein (Col. 4, lines 3-22, Col. 6, lines 23-34; Fig. 3, 4, 8, 9, element 40; it is stated that the applicators of the device are made from flexible material suggesting they could be able to bend to conform to a concave surface if given a stimulus): the bias means comprises an inflatable chamber and a source of a pressurized cool fluid in fluid communication with the inflatable chamber (Col. 4, lines 3-16; a flexible compartment 11 filled with cool fluid would result in an inflated chamber); and the one or more of the electromagnetic signal applicators is flexible and the bias means is adapted to flex the one or more of the electromagnetic signal applicators to conform to a concave surface (Col. 4, lines 3-22, Col. 6, lines 23-34; Fig. 3, 4, 8, 9, element 40; combining the inflatable, flexible compartment 11 with the inflation ability from elements 12 and 13 and further combining with the tightening ability of the support belt 40, which can be added to any one of the disclosed garments, would result in the flexible applicators conforming to the body, which would resemble a concave surface in different areas of the body).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist and in further view of Kasevich (U.S. Patent No. 6181970).
Regarding claim 3, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach an impedance matching network between the heating energy signal generator and the electrodes wherein the impedance matching network comprises a plurality of settings, each of the settings provides impedance matching for at least one of a plurality of pairs of the 
Kasevich, in a similar field of endeavor, teaches an impedance matching network between the heating energy signal generator and the electrodes wherein the impedance matching network comprises a plurality of settings, each of the settings provides impedance matching for at least one of a plurality of pairs of the electrodes, each of the pairs of electrodes correspond to one of the settings and the controller is connected to control the impedance matching network to switch the impedance matching network to the setting corresponding to a currently selected one of the pairs of electrodes (Col. 2, lines 17-30, Col. 5, lines 26-46, Col. 6, lines 38-55; Fig. 1, 3, elements 5, s1, 22, 24, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist with an impedance matching network between the heating energy signal generator and the electrodes wherein the impedance matching network comprises a plurality of settings, each of the settings provides impedance matching for at least one of a plurality of pairs of the electrodes, each of the pairs of electrodes correspond to one of the settings and the controller is connected to control the impedance matching network to switch the impedance matching network to the setting corresponding to a currently selected one of the pairs of electrodes as taught by Kasevich in order to ensure that an adequate amount of power would be delivered to the tissue site thus increasing the safety of the device.
Regarding claim 13, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach wherein the controller is configured to perform one or more of: controlling a power of the output signal; applying time domain modulation to the output signal; and 
Kasevich teaches wherein the controller is configured to perform one or more of: controlling a power of the output signal; applying time domain modulation to the output signal; and controlling the heat energy signal generator to emit the output signal as a pulsed signal wherein the controller is configured to control widths of the pulses (Col. 4, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist to where the controller is configured to control a power of the output signal as taught by Kasevich in order to ensure that an adequate amount of power would be delivered to the tissue site thus increasing the safety of the device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist and in further view of Stauffer (U.S. Patent No. 6330479).
Regarding claim 12, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach a controller connected to receive a signal indicative of a temperature of tissue at one or more locations within the body and configured to apply feedback control to regulate heating energy delivered into the body from the heat energy signal generator based at least in part on the temperature signal.
Stauffer, in a similar field of endeavor, teaches a controller connected to receive a signal indicative of a temperature of tissue at one or more locations within the body and configured to apply feedback control to regulate heating energy delivered into the body from the heat energy signal generator based at least in part on the temperature signal (Col. 5, lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist with a controller connected to receive a signal .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist, in view of Stauffer, and in further view of Schwarz (U.S. Patent Application Publication No. 20190030356).
Regarding claim 15, the combination of Evans, Turnquist, and Stauffer teaches all the elements of the claimed invention as stated above.
Evans, Turnquist, and Stauffer do not teach a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor.
Schwarz, in a similar field of endeavor, teaches including a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor ([0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor as taught by Schwarz in the system of Evans, Turnquist, and Stauffer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist, in view of Stauffer, and in further view of Sliwa (U.S. Patent Application Publication No. 20170143414).
Regarding claim 17, the combination of Evans, Turnquist, and Stauffer teaches all the elements of the claimed invention as stated above.
Evans, Turnquist, and Stauffer do not teach wherein the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the locations to temperature of a location of interest and the controller is configured to apply the thermal model using the temperature signal as an input and to regulate the heating energy based at least in part on an output of the thermal model.
Sliwa, in a similar field of endeavor, teaches wherein the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the locations to temperature of a location of interest and the controller is configured to apply the thermal model using the temperature signal as an input and to regulate the heating energy based at least in part on an output of the thermal model ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans, Turnquist, and Stauffer to where the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the locations to temperature of a location of interest and the controller is configured to apply the thermal model using the temperature signal as an input and to regulate the heating energy based at least in part on an output of the thermal model as taught by Sliwa in order to allow the user to accurately assess the output heating energy based on the temperature input into the model thus resulting in the device being safer to use.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist, in view of Stauffer, and in further view of Torchia (U.S. Patent Application Publication No. 20080154252).
Regarding claims 19 and 20, the combination of Evans, Turnquist, and Stauffer teaches all the elements of the claimed invention as stated above.
Evans, Turnquist, and Stauffer do not teach wherein the temperature signal is derived from an external system capable of temperature monitoring and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal.
Torchia, in a similar field of endeavor using electromagnetic waves for heat treatment, teaches wherein the temperature signal is derived from an external system capable of temperature monitoring and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal. ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the temperature signal is derived from an external system capable of temperature monitoring and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal as taught by Torchia in the system of Evans, Turnquist, and Stauffer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist, in view of Stauffer, and in further view of Kramer (U.S. Patent Application Publication No. 20130261621).
Regarding claims 31 and 32, the combination of Evans, Turnquist, and Stauffer teaches all the elements of the claimed invention as stated above.

Kramer, in a similar field of endeavor, teaches wherein the controller is configured to regulate the heating energy to raise a temperature at one of the one or more locations to a temperature of at least 50 C and to maintain the temperature at 50 C or higher for a selected time period ([0122]) and wherein the controller is configured to regulate the heating energy to prevent the temperature at one of the one or more locations from exceeding a safe temperature threshold ([0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans, Turnquist, and Stauffer to where the controller is configured to regulate the heating energy to raise a temperature at one of the one or more locations to a temperature of at least 50 C and to maintain the temperature at 50 C or higher for a selected time period and to where the controller is configured to regulate the heating energy to prevent the temperature at one of the one or more locations from exceeding a safe temperature threshold as taught by Kramer in order to ensure that the temperature of the treated tissue did not exceed a threshold leading to unwanted tissue damage thus increasing the safety of the use of the device.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist and in further view of Willard (U.S. Patent Application Publication No. 20150018817).
Regarding claim 41, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach wherein at least some of the electrodes comprise bladders connected to a supply of a fluid and the apparatus comprises one or more pumps connected to evacuate 
Willard, in a similar field of endeavor using electromagnetic energy to treat tissue, teaches wherein at least some of the electrodes comprise bladders connected to a supply of a fluid ([0024]) and the apparatus comprises one or more pumps connected to evacuate the fluid and the controller is configured to operate the one or more pumps to evacuate the fluid from one or more of the bladders ([0024]), when the fluid has been evacuated from the one or more bladders operate a MRI machine to acquire MRI data from the body ([0043]; it would be obvious to remove conductive liquid in order to mitigate any MRI noise that could arise from radiofrequency emissions as taught by Gebhardt et al. Gebhardt at al. is being included as an evidentiary reference regarding MRI noise for this teaching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist to where at least some of the electrodes comprise bladders connected to a supply of a fluid and the apparatus comprises one or more pumps connected to evacuate the fluid and the controller is configured to operate the one or more pumps to evacuate the fluid from one or more of the bladders, when the fluid has been evacuated from the one or more bladders operate a MRI machine to acquire MRI data from the body as taught by Willard (and evidenced by Gebhardt at al.) in order to ensure that the device would be able to transmit energy to the tissue while also allowing for less noisy MRI data to be acquired thus allowing for a more efficient device.
Claims 10 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist and in further view of Leveen (U.S. Patent No. 5010897).
Regarding claim 10, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.

Leveen, in a similar field of endeavor, teaches wherein the RF signal generator is operable to output a signal having a frequency in an ISM band in the range of about 1 MHz to about 100 MHz (Col. 5, 6, lines 64-1).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the signal frequency and generator of Leveen for the signal frequency and generator of modified Evans. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 44, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach wherein the electromagnetic signal applicators each comprises a coil.
Leveen teaches wherein the electromagnetic signal applicators each comprises a coil (Col. 4-5, lines 50-9; Fig. 1, elements 12, 14).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of coils of Leveen for the applicators of modified Evans. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 45, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.

Leveen teaches wherein the electromagnetic signal applicators are mounted to move relative to the body (Col. 4-5, lines 50-9; Fig. 1, elements 12, 14; it is apparent from Fig. 1 that the coil is mounted to some sort of mounting apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist to where the electromagnetic signal applicators are mounted to move relative to the body as taught by Leveen in order to ensure that the applicators would be able to adequately move around a target area to apply a proper amount of energy to a treatment area. 
Regarding claim 46, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach wherein the electromagnetic signal applicators are mounted to a frame that is rotatable relative to the body and the apparatus comprises a motor connected to drive rotation of the frame; wherein the electromagnetic signal applicators are mounted for axial movement relative to the body and the apparatus comprises one or more actuators coupled to move the electromagnetic signal applicators axially while the frame is being rotated such that the electromagnetic signal applicators are moved helically relative to the body.
 Leveen teaches wherein the electromagnetic signal applicators are mounted to a frame that is rotatable relative to the body and the apparatus comprises a motor connected to drive rotation of the frame; wherein the electromagnetic signal applicators are mounted for axial movement relative to the body and the apparatus comprises one or more actuators coupled to move the electromagnetic signal applicators axially while the frame is being rotated such that the electromagnetic signal applicators are moved helically relative to the body (Col. 4-5, lines 50-9; Fig. 1, elements 12, 14; Fig. 1 and 2 illustrate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Turnquist to where the electromagnetic signal applicators are mounted to a frame that is rotatable relative to the body and the apparatus comprises a motor connected to drive rotation of the frame; wherein the electromagnetic signal applicators are mounted for axial movement relative to the body and the apparatus comprises one or more actuators coupled to move the electromagnetic signal applicators axially while the frame is being rotated such that the electromagnetic signal applicators are moved helically relative to the body as taught by Leveen in order to ensure that the applicators would be able to adequately move around a target area to apply a proper amount of energy to a treatment area.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Turnquist and in further view of Lichtenstein (U.S. Patent No. 8444635).
Regarding claim 48, the combination of Evans and Turnquist teaches all the elements of the claimed invention as stated above.
Evans and Turnquist do not teach wherein at least one of the first and second electromagnetic signal applicators is stationary and the apparatus comprises an actuator controlled by the controller and operable to move the body relative to the at least one of the first and second electromagnetic signal applicators.
Lichtenstein, in a similar field of endeavor teaches wherein at least one of the first and second electromagnetic signal applicators is stationary (Col. 4, lines 10-25; Fig. 4, elements 14, 14') and the apparatus comprises an actuator controlled by the controller and operable to move the body relative to the at least one of the first and second electromagnetic signal applicators (Col. 4, lines 10-25; Fig. 4, elements 14, 14').
.
Claims 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer.
Regarding claim 91, Evans teaches a medical thermal apparatus useful in the treatment of emphysema or COPD (Abstract, Col. 3, lines 36-54; it is well known that use of microwaves can be used for the treatment of emphysema or COPD. Lichtenstein 8444635 is included as an evidentiary reference for this teaching (see abstract)), the medical thermal apparatus comprising: a heating energy signal generator (Fig. 1, element 118); one or more electromagnetic energy signal applicators connected to receive an output signal from the heating energy signal generator and operative to couple electromagnetic energy from the heating energy signal generator into tissues of a body (Abstract, Col. 3, lines 36-54), the one or more electromagnetic energy signal applicators comprising one or more signal applicators selected from the group consisting of: electrodes; coils and antennas (Fig. 1, 1A, 1B, element 102).
Evans does not teach a controller connected to receive a temperature signal indicative of a temperature of the tissue at one or more locations within the body wherein the controller is configured to apply feedback control to regulate heating energy delivered into the body from the heating energy signal generator based at least in part on the temperature signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans with a controller connected to receive a signal indicative of a temperature of tissue at one or more locations within the body and configured to apply feedback control to regulate heating energy delivered into the body from the heat energy signal generator based at least in part on the temperature signal as taught by Stauffer in order to ensure that the proper amount of energy was being applied to the target tissue such that it was either being adequately treated or that the treatment was not such that the surrounding healthy tissue would be damaged thus increasing the efficiency and safety of the device.
Regarding claim 92, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans further teaches wherein the controller is configured to apply time domain modulation to the heating energy signal generator (Col. 4, lines 34-67, Col. 5, lines 1-48).
Regarding claim 93, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans further teaches wherein the controller is configured to control the heating energy signal generator to emit the output signal as a pulsed signal and the controller is configured to control widths of pulses in the pulsed signal (Col. 4, lines 34-67, Col. 5, lines 1-48).
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Schwarz.
Regarding claim 94, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor.
Schwarz teaches including a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor ([0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a subcutaneous and/or invasive temperature sensor wherein the temperature signal comprises an output signal from the subcutaneous and/or invasive temperature sensor as taught by Schwarz in the system of Evans, Turnquist, and Stauffer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer, in view of Schwarz, and in further view of Turnquist.
Regarding claim 95, the combination of Evans, Stauffer, and Schwarz teaches all the elements of the claimed invention as stated above.
Evans, Stauffer, and Schwarz do not teach wherein the temperature sensor comprises a thermistor.
Turnquist teaches wherein the temperature sensor comprises a thermistor ([0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the temperature sensor comprises a thermistor as taught by Turnquist in the system of Evans, .
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer, in view of Schwarz, and in further view of McMillan (U.S. Patent No. 9962225).
Regarding claim 96, the combination of Evans, Stauffer, and Schwarz teaches all the elements of the claimed invention as stated above.
Evans, Stauffer, and Schwarz do not teach wherein the subcutaneous and/or invasive temperature sensor is deployed in a fine needle.
McMillan, in a device that uses electromagnetic waves for tissue treatment, teaches wherein the subcutaneous and/or invasive temperature sensor is deployed in a fine needle (Col. 18, lines 19-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the subcutaneous and/or invasive temperature sensor is deployed in a fine needle as taught by McMillan in the system of Evans, Stauffer, and Schwarz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 97 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Sliwa.
Regarding claim 97, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach wherein the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the one or more locations to temperature of a location of interest and the controller is configured to apply the thermal model using 
Sliwa teaches wherein the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the locations to temperature of a location of interest and the controller is configured to apply the thermal model using the temperature signal as an input and to regulate the heating energy based at least in part on an output of the thermal model ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to where the controller comprises a thermal model of at least a portion of the body, the thermal model correlating temperature at one of the locations to temperature of a location of interest and the controller is configured to apply the thermal model using the temperature signal as an input and to regulate the heating energy based at least in part on an output of the thermal model as taught by Sliwa in order to allow the user to accurately assess the output heating energy based on the temperature input into the model thus resulting in the device being safer to use.
Regarding claim 98, the combination of Evans, Stauffer, and Sliwa teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach wherein the thermal model comprises some or all of: thermal conductivities of different tissue types in the body, distributions of the different tissue types in the body, geometries of the one or more electromagnetic energy signal applicators, and blood circulation in the body.
Sliwa further teaches wherein the thermal model comprises some or all of: thermal conductivities of different tissue types in the body, distributions of the different tissue types in the body, geometries of the one or more electromagnetic energy signal applicators, and blood circulation in the body ([0049]; it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to where the thermal model comprises some or all of: thermal conductivities of different tissue types in the body, distributions of the different tissue types in the body, geometries of the one or more electromagnetic energy signal applicators, and blood circulation in the body as taught by Sliwa in order to allow the user to accurately assess the output heating energy based on the temperature input into the model thus resulting in the device being safer to use.
Claims 99 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Torchia.
Regarding claims 99 and 100, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach wherein the temperature signal is derived from a non-contact temperature measurement and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal.
Torchia, in a similar field of endeavor using electromagnetic waves for heat treatment, teaches wherein the temperature signal is derived from a non-contact temperature measurement and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the temperature signal is derived from a non-contact temperature measurement and wherein the temperature signal comprises a signal derived from processing a magnetic resonance imaging (MRI) signal as taught by Torchia in the system of Evans, Turnquist, and Stauffer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Azure (U.S. Patent Application Publication No. 20110060393).
Regarding claim 101, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach wherein the one or more signal applicators are controllable to alter a direction of electrical fields and the controller is configured to periodically control the one or more signal applicators to alter the direction.
Azure, in a similar field of endeavor, teaches wherein the one or more signal applicators are controllable to alter a direction of electrical fields and the controller is configured to periodically control the one or more signal applicators to alter the direction ([0037-0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to where the one or more signal applicators are controllable to alter a direction of electrical fields and the controller is configured to periodically control the one or more signal applicators to alter the direction as taught by Azure in order to allow the user to control the orientation of the electric field distribution and thus control the area in which treatment was being applied, thus making the use of the device safer.
Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Armitage (U.S. Patent No. 4269199).
Regarding claim 102, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach wherein the one or more signal applicators comprise a coil that receives at least a part of the body inside the coil to form an inductor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to where the one or more signal applicators comprise a coil that receives at least a part of the body inside the coil to form an inductor as taught by Armitage in order to allow for more effective heating of the target tissue during treatment.
Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer and in further view of Lichtenstein (U.S. Patent No. 8444635).
Regarding claim 103, the combination of Evans and Stauffer teaches all the elements of the claimed invention as stated above.
Evans and Stauffer do not teach using the medical thermal apparatus for the treatment of emphysema or COPD.
Lichtenstein, in a similar field of endeavor, teaches using microwave heating apparatuses for the treatment of emphysema or COPD (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to use the medical thermal apparatus for the treatment of emphysema or COPD as taught by Lichtenstein in order to allow the device to alleviate any adverse issues in a patient suffering from emphysema or COPD.
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer, in view of Turnquist, in view of Armitage, and in further view of Lichtenstein.
Regarding claim 104, Evans teaches a method for controlling a medical thermal apparatus, the apparatus useful for treatment of a patient (Abstract, Col. 3, lines 36-54; the method is inherent through use of the device), the method comprising: applying a signal from a heating energy signal generator to at 
Evans does not teach receiving a temperature signal indicative of a temperature of the tissues at one or more locations within the body; and applying feedback control to regulate heating energy delivered into the body from the heating energy signal generator based at least in part on the temperature signal.
Stauffer teaches receiving a temperature signal indicative of a temperature of the tissues at one or more locations within the body; and applying feedback control to regulate heating energy delivered into the body from the heating energy signal generator based at least in part on the temperature signal (Col. 5, lines 1-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans to receive a temperature signal indicative of a temperature of the tissues at one or more locations within the body; and applying feedback control to regulate heating energy delivered into the body from the heating energy signal generator based at least in part on the temperature signal as taught by Stauffer in order to ensure that the proper amount of energy was being applied to the target tissue such that it was either being adequately treated or that the treatment was not such that the surrounding healthy tissue would be damaged thus increasing the efficiency and safety of the device.
	Evans and Stauffer do not teach at spaced apart times switching the signal so that the signal is applied across a different pair of the electromagnetic signal applicators, each different pair of the electromagnetic signal applicators comprising one of the first electromagnetic signal applicators and one of the second electromagnetic signal applicators.
Turnquist teaches at spaced apart times switching the signal so that the signal is applied across a different pair of the electromagnetic signal applicators, each different pair of the electromagnetic signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Stauffer to include at spaced apart times switching the signal so that the signal is applied across a different pair of the electromagnetic signal applicators, each different pair of the electromagnetic signal applicators comprising one of the first electromagnetic signal applicators and one of the second electromagnetic signal applicators as taught by Turnquist in order to allow the user to activate different signal applicators to allow for more efficient treatment of the tissue.
Evans, Stauffer, and Turnquist do not teach the at least one electromagnetic signal applicator comprising a coil that receives at least a part of the body of the patient inside the coil to form an inductor.
Armitage teaches the at least one electromagnetic signal applicator comprising a coil that receives at least a part of the body of the patient inside the coil to form an inductor (Col. 2, lines 29-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans, Stauffer, and Turnquist to where the one or more signal applicators comprise a coil that receives at least a part of the body inside the coil to form an inductor as taught by Armitage in order to allow for more effective heating of the target tissue during treatment.
Evans, Stauffer, Turnquist, and Armitage do not teach using electromagnetic radiation to for treatment of emphysema or COPD in the lungs of a patient.
Lichtenstein teaches using electromagnetic radiation to for treatment of emphysema or COPD in the lungs of a patient (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans, Stauffer, Turnquist, and Armitage to use electromagnetic radiation to for treatment of emphysema or COPD in the lungs of a patient as taught by Lichtenstein in order to allow for alleviation of any adverse issues in a patient suffering from emphysema or COPD.
Claims 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stauffer, in view of Turnquist, in view of Armitage, in view of Lichtenstein, and in further view of Kramer.
Regarding claims 105 and 106, the combination of Evans, Stauffer, Turnquist, Armitage, and Lichtenstein teaches all the elements of the claimed invention as stated above.
Evans, Stauffer, Turnquist, Armitage, and Lichtenstein do not teach setting a controller to regulate the heating energy signal generator to raise a temperature at a target location in the body to a threshold temperature and to maintain the temperature at the threshold temperature or higher for a selected time period and wherein the threshold temperature is at least 50 °C.
Kramer teaches setting a controller to regulate the heating energy signal generator to raise a temperature at a target location in the body to a threshold temperature and to maintain the temperature at the threshold temperature or higher for a selected time period ([0122]) and wherein the threshold temperature is at least 50 °C ([0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans, Stauffer, Turnquist, Armitage, and Lichtenstein to teach setting a controller to regulate the heating energy signal generator to raise a temperature at a target location in the body to a threshold temperature and to maintain the temperature at the threshold temperature or higher for a selected time period and wherein the threshold temperature is at least 50 °C as taught by Kramer in order to ensure that the temperature of the treated tissue did not exceed a threshold leading to unwanted tissue damage thus increasing the safety of the use of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794